DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-21 are pending:
		Claims 1-10 and 18-21 are rejected. 
		Claims 11-17 have been withdrawn.
		Claims 1 and 18-19 have been amended.
		Claim 12 has been cancelled.
		Claim 21 has been added. 
Response to Amendments
Amendments filed 12/17/2021 have been entered. Amendments to the claims overcome §112 rejection previously set forth in non-final Office Action mailed 10/12/2021 but do not overcome §102 and §103 rejections.
Amendments have necessitated new grounds of rejection. 
Response to Arguments
Arguments filed 12/17/2021 have been entered. Arguments were fully considered.
On pages 8-10 of Applicant’s Arguments, Applicant argues that:
Kuehnle merely teaches increasing the amount of algae by providing improved conditions for algae growth. In other words, Kuehnle provides a positive stimulus to the algae. Kuehnle fails to teach providing a stressor to the defined mass of algae in the algal biofilm to trigger a defense mechanism of the defined mass of algae such that there is a second amount of  extracellular polymeric substance, the second amount being greater than the first amount for the defined mass of algae. There is no motivation to modify Kuehnle, which improves the conditions for the existing algae to create more algae, to stress the algae and trigger a defense mechanism thereof. Accordingly, Kuehnle fails to disclose each and every feature of claim 1. 



In addition to other elements of the presently claimed embodiment, the combination of Kuehnle and Gross fails to teach providing a stressor to the defined mass of algae in the algal biofilm to trigger a defense mechanism of the defined mass of algae such that there is a second amount of extracellular polymeric substance, the second amount being greater than the first amount for the defined mass of algae. As discussed above, Kuehnle discloses improving the conditions for the algae by introducing CO2 to stimulate algae growth. Gross fails to cure this deficiency of Kuehnle. Gross is cited to for disclosure of a revolving algal biofilm and photobioreactor. Like Kuehnle, Gross fails to disclose or suggest providing a stressor to the defined mass of algae in the algal biofilm to trigger a defense mechanism of the defined mass of algae such that there is a second amount of extracellular polymeric substance, the second amount being greater than the first amount for the defined mass of algae. Gross fails to provide motivation to one skilled in the art to modify Kuehnle to result in the recited method. 

For the reasons above, the combination of Kuehnle and Gross fails to render amended claim 18 obvious. Additionally, Gross fails to cure the deficiencies of Kuehnle regarding independent claim 1. Because claims 5, 8, 9, 19, and 20 depend from one of independent claims 1 and 18, claims 5, 8, 9, 19, and 20 are also believed to be in condition for allowance. Applicants respectfully request reconsideration and withdrawal of the rejections under 35 U.S.C. § 103. 

	These arguments are not persuasive because Kuehnle teaches a stressor to trigger a defense mechanism. Specifically, Kuehnle teaches introducing carbon dioxide (CO2) to the wastewater treatment system to regulate pH for enhancing algae growth (Kuehnle, see ¶30) furthermore, Kuehnle teaches that microbes (which comprise algae) synthesize polymeric exopolysaccharides (EPS) (Kuehnle, see ¶123). It is well known in the art that the increase in the CO2 content and the decrease in pH causes stress to microorganism culture by evidence of Chaumont (Chaumont, see C3/L57-65) therefore the CO2 addition in Kuehnle is a stressor. Additionally, microalgae react and protect themselves by synthesizing an exocellular 
	Amended claims merely recite inherent characteristics of the algae, therefore claims are not patentably distinct over the prior art thus §102 and §103 rejections are maintained. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Kuehnle et. al (US 2016/0039693) and by evidence of Chaumont (USPN 5,447,629). 
	Regarding claim 1, Kuehnle teaches a method of reducing total dissolved solids (reduce the level of total dissolved solids) (see ¶30) in wastewater (wastewater) (see ¶30) comprising: 
	providing an algal biofilm (microbial consortium comprises algae) (see ¶121), the algal biofilm comprising a material (biofilters) (see ¶205) configured for the growth and attachment of a defined mass of algae (enrichment for microbe) (see ¶205); 
	providing a first amount of extracellular polymeric substance created by the defined mass of algae (there is inherently a first amount of EPS since microbes synthesize EPS) (see ¶123); 

	moving the algal biofilm through the portion of wastewater fluid in the fluid reservoir (the biofilters are continuously agitated and aerated through the mixing in the basin) (see ¶205); 	providing a stressor (CO2) (see ¶30) to the defined mass of algae in the algal biofilm to trigger a defense mechanism (defense mechanism is an inherent characteristic of the algae because microalgae react and protect themselves by synthesizing an exocellular polysaccharide by evidence of Chaumont) (Chaumont, see C7/L59-63) of the defined mass of algae such that there is a second amount of extracellular polymeric substance, the second amount being greater than the first amount for the defined mass of algae (CO2 addition enhances algae growth and microbes synthesize EPS therefore will inherently have a second amount greater than a first amount since more microbes will produce more EPS) (see ¶30 and ¶123) (additionally, the second amount of EPS will be greater than the first amount because recycled biologics will also increase the EPS) (see Fig. 1); and removing a portion of total dissolved solids (solids removal) (see Fig. 1) (see ¶34) in the portion of wastewater fluid with the second amount of extracellular polymeric substance (the biologics (which are recycled back) are removed with the solids; EPS are derivatives of biologics) (see Fig. 1) (see ¶34 and ¶80).  
	Regarding claim 2, Kuehnle teaches the method of claim 1, wherein the stressor is biotic or abiotic (CO2 is added therefore abiotic) (see ¶34).  
	Regarding claim 3, Kuehnle teaches the method of claim 1, wherein the stressor is selected from the group consisting of increasing the pH of the algal biofilm, decreasing the pH of the algal biofilm, increasing the temperature of the algal biofilm, decreasing the temperature of the algal biofilm, modulating the temperature of the algal biofilm, adjusting an amount of light applied to the algal biofilm, adjusting a wavelength of the light applied to the algal biofilm, and combinations thereof (CO2 regulates pH) (see ¶30).
.  

Claim 7 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Kuehnle et. al (US 2016/0039693) and by evidence of Chaumont (USPN 5,447,629) and Alper (US 2015/0305330).
	Regarding claim 7, Kuehnle teaches the method of claim 1, wherein the extracellular polymeric substance comprises proteins (polymeric exopolysaccharides inherently comprise proteins by evidence of Alper) (Alper, see ¶3) and polysaccharides (exopolysaccharides) (Kuehnle, see ¶123).  

Claim 21 is rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Kuehnle et. al (US 2016/0039693).
	Regarding claim 21, Kuehnle teaches a method of reducing total dissolved solids (reduce the level of total dissolved solids) (see ¶30) in wastewater (wastewater) (see ¶30) comprising: 
	providing an algal biofilm (microbial consortium comprises algae) (see ¶121), the algal biofilm comprising a material (biofilters) (see ¶205) configured for the growth and attachment of a defined mass of algae (enrichment for microbe) (see ¶205); 
	 providing a fluid reservoir (wastewater basin) (see Fig. 1) (see ¶34) containing a portion of wastewater fluid; 
	providing a first amount of extracellular polymeric substance created by the defined mass of algae (there is inherently a first amount of EPS since microbes synthesize EPS) (see ¶123); 
	moving the algal biofilm including the defined mass of algae through the portion of wastewater fluid in the fluid reservoir (the biofilters are continuously agitated and aerated through the mixing in the basin) (see ¶205);

	removing a portion of total dissolved solids (solids removal) (see Fig. 1) (see ¶34)  in the portion of wastewater fluid with the second amount of extracellular polymeric substance (the biologics (which are recycled back) are removed with the solids; EPS are derivatives of biologics) (see Fig. 1) (see ¶34 and ¶80).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.	
Claims 5, 8-9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuehnle et. al (US 2016/0039693) in view of Gross (US 2014/0273171) and by evidence of Chaumont (USPN 5,447,629).
	Regarding claim 5, Kuehnle teaches the method of claim 1, wherein the stressor comprises exposing the algal biofilm to a first liquid phase (glycerin) (see ¶30) or a second gas phase (CO2) (see ¶30).  
	Kuehnle does not explicitly teach using both the liquid and gas phases together.
	In a related field of endeavor, Gross teaches a revolving algal biofilm and photobioreactor (see Entire Abstract) using both a liquid (nutrient-rich liquid phase) (see ¶15) and gas phases (carbon dioxide gaseous phase) (see ¶15) together.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Kuehnle by having both a liquid and gas phase at the same time as disclosed by Gross because it is applying a known technique of adding a liquid and gas phase together to a known method of wastewater treatment obviously resulting in facilitating the growth of algae with an expectation of success. Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See 
	Regarding claim 8, Kuehnle teaches the method of claim 1.
	Kuehnle does not teach an algal growth system, the algal growth system comprising: (a) a vertical reactor configured to retain the algal biofilm; (b) a shaft, wherein the shaft is associated with and supports the algal biofilm; and (c) a drive motor, the drive motor being coupled with the shaft such that the algal biofilm is selectively actuated.  
	In a related field of endeavor, Gross teaches a revolving algal biofilm and photobioreactor (see Entire Abstract) comprising an algal growth system, the algal growth system comprising: (a) a vertical reactor (“Photobioreactor (RABP) 10”) (see ¶22) (see Fig. 3) configured to retain the algal biofilm (algal biofilm) (see ¶22); (b) a shaft (shafts) (see claim 1), wherein the shaft is associated with and supports the algal biofilm (the shafts support the flexible material, the flexible material includes the algal biofilm) (see claim 1); and (c) a drive motor (drive motor) (see claim 1), the drive motor being coupled with the shaft such that the algal biofilm is selectively actuated (“the drive motor actuates…such that the flexible material is actuated”) (see claim 1).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Kuehnle by incorporating the algal growth system of Gross because said system provides a cost effective method and system for harvesting of algae biomass (Gross, see ¶15) which is desirable for Kuehnle to provide economic conversion of biomass to valuable co-products (Kuehnle, see ¶115). 
	Regarding claim 9, Kuehnle teaches the method of claim 1.
	Kuehnle does not teach harvesting the algae from the algal biofilm.  
	In a related field of endeavor, Gross teaches a revolving algal biofilm and photobioreactor (see Entire Abstract) comprising harvesting the algae from the algal biofilm (algal growth harvesting system) (see ¶10).  

	Regarding claim 18, Kuehnle teaches a method of reducing total dissolved solids (reduce the level of total dissolved solids) (see ¶30) in wastewater (wastewater) (see ¶30) comprising the steps of. providing an algal growth system (wastewater treatment system) (see Fig. 1) (see ¶34) comprising: (a) growth and attachment of a defined mass of algae (biofilters for enrichment of microbe) (see ¶205)  (b) a fluid reservoir (wastewater basin) (see Fig. 1) (see ¶34); and (c) a portion of wastewater, wherein the portion of wastewater is retained within the fluid reservoir and includes an amount of total dissolved solids (algae growth reduce the level of total dissolved solids) (Kuehnle, see ¶30); wherein stimulating the production of the extracellular polymeric substance reduces the amount of total dissolved solids in the portion of wastewater (CO2 addition promotes biological growth therefore stimulates the production of EPS since microbes synthesize EPS) (see ¶34 and ¶123); providing a first amount of extracellular polymeric substance created by the defined mass of algae (there is inherently a first amount of EPS since microbes synthesize EPS) (see ¶123);  trigger a defense mechanism (defense mechanism is an inherent characteristic of the algae because microalgae react and protect themselves by synthesizing an exocellular polysaccharide by evidence of Chaumont) (Chaumont, see C7/L59-63) of the defined mass of algae such that there is a second amount of extracellular polymeric substance, the second amount being greater than the first amount for the defined mass of algae (CO2 addition enhances algae growth and microbes synthesize EPS therefore will inherently have a second amount greater than a first amount since more microbes will produce more EPS) (see ¶30 and ¶123) (additionally, the second amount of EPS will be greater than the first amount because recycled biologics will also increase the EPS) (see Fig. 1); wherein triggering the defense mechanism of 
	Kuehnle does not teach (a) a vertical reactor comprising; (i) a flexible sheet material, the flexible sheet material being configured to facilitate the growth and attachment of algae; (ii) a shaft, wherein the shaft is associated with and supports the flexible sheet material; and (iii) a drive motor, the drive motor being coupled with the shaft such that the flexible sheet material is selectively actuated; wherein the flexible sheet material is configured to pass through the fluid reservoir during operation of the algal growth system, the vertical reactor being positioned at least partially within the fluid reservoir; rotating the flexible sheet material of the algal growth system through the portion of wastewater retained in the fluid reservoir in a first liquid phase; rotating the flexible sheet material of the algal growth system through a gas in a second gas phase to stimulate production of an extracellular polymeric substance; and harvesting the algae from the flexible sheet material.
	In a related field of endeavor, Gross teaches a revolving algal biofilm and photobioreactor (see Entire Abstract) comprising (a) a vertical reactor comprising; (i) a flexible sheet material (flexible sheet material) (see claim 1), the flexible sheet material being configured to facilitate the growth and attachment of algae (for growth and attachment of algae) (see claim 1); (ii) a shaft (shafts) (see claim 1), wherein the shaft is associated with and supports the flexible sheet material (associated with the flexible sheet material) (see claim 1); and (iii) a drive motor (drive motor) (see claim 1), the drive motor being coupled with the shaft such that the flexible sheet material is selectively actuated (“drive motor actuates…the flexible sheet material is actuated”) (see claim 1); wherein the flexible sheet material is configured to pass through the fluid reservoir during operation of the algal growth system (“the flexible sheet material can be configured to pass through the fluid reservoir”) (see Abstract, lines 8-11), the vertical reactor being positioned at least partially within the fluid reservoir (embodiments can be adapted to fresh water systems and 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Kuehnle by incorporating the algal growth system of Gross because said system provides a cost effective method and system for harvesting of algae biomass (Gross, see ¶15) which is desirable for Kuehnle to provide economic conversion of biomass to valuable co-products (Kuehnle, see ¶115). 
	Regarding claim 19, Kuehnle and Gross teach the method of claim 18, further comprising a stressor (CO2) (see ¶30) (Kuehnle, see ¶30) operably configured to stimulate production of the extracellular polymeric substance (see ¶30).  
	Regarding claim 20, Kuehnle and Gross teach the method of claim 18, further comprising providing a plurality of algal growth systems (the wastewater system may comprise multiple basins in series or parallel) (Kuehnle, see ¶34) to decrease the amount of total dissolved solids in a water system (algae growth reduces the level of total dissolved solids) (Kuehnle, see ¶30).   

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kuehnle et. al (US 2016/0039693) in view of Gross (US 2014/0273171) and further in view of Hornung (USPN 8,658,414) and by evidence of Chaumont (USPN 5,447,629).
	Regarding claim 6, Kuehnle and Gross teach the method of claim 5.

	In a related field of endeavor, Hornung teaches a process for sewage treatment and wastewater reclamation (see Entire Abstract) comprising biomass growth container growth in atmospheric air (see C7/L24-26). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Kuehnle (as modified by Gross) by incorporating atmospheric air as taught by Hornung because it is applying a known technique of using atmospheric air to a known method of wastewater treatment, obviously resulting in growing algae biomass with an expectation of success (Hornung, see C7/L20-34). Applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP §2143, D.).

30.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kuehnle et. al (US 2016/0039693) in view of Chidambaran (US 2017/0233272) and by evidence of Chaumont (USPN 5,447,629) and Runyon (USPN 5,227,067).
	Regarding claim 10, Kuehnle teaches the method of claim 1.
	Kuehnle does not teach precipitating salts from the portion of wastewater fluid in the fluid reservoir, wherein removing a portion of total dissolved solids in the portion of wastewater fluid further comprises removing at least a portion of precipitated salts.  
	In a related of endeavor, Chidambaran teaches a method and apparatus for selenium removal from high TDS wastewater (see Entire Abstract) comprising precipitating salts (the precipitated salts) (see ¶25) from the portion of wastewater fluid, wherein removing a portion of total dissolved solids in the portion of wastewater fluid further (removing suspended solids from 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the fluid reservoir in the method of Kuehnle by incorporating a method to precipitate and remove precipitate salts as taught by Chidambaran because it improves the performances of biological processes (Chidambaran, see ¶25) and because it is known in the art that the process of precipitating salts occurs within a biological treatment system by evidence of Runyon (Runyon, see C6/L27-31).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Borowitzka (see NPL – attached) is related to the claimed invention. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        /NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778